
	
		I
		111th CONGRESS
		1st Session
		H. R. 2154
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend chapter 15 of title 5, United States Code, to
		  provide for an additional, limited exception to the provision prohibiting a
		  State or local officer or employee from being a candidate for elective
		  office.
	
	
		1.Exception to
			 prohibition
			(a)In
			 generalSection 1503 of title
			 5, United States Code, is amended—
				(1)by inserting
			 (a) before Section; and
				(2)by adding at the
			 end the following:
					
						(b)(1)Section 1502(a)(3) does
				not prohibit any State or local officer or employee from being a candidate for
				any office of any local unit of general purpose government which has a
				population of less than 100,000 (determined in accordance with regulations
				under section 1302(d) based on the most recent population data available under
				section 183(a) of title 13).
							(2)For purposes of this subsection, the
				term local unit of general purpose government has the meaning
				given such term by section 184 of title 13.
							.
				(b)Technical and
			 conforming amendments(1)The heading for section
			 1503 of title 5, United States Code, is amended by inserting
			 and certain
			 other before candidacies permitted.
				(2)The table of sections for chapter 15
			 of title 5, United States Code, is amended by striking the item relating to
			 section 1503 and inserting the following:
					
						
							1503. Nonpartisan and certain other
				candidacies
				permitted.
						
						.
				
